El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelante fué convicto de nn delito de portar armas *382prohibidas, y dice que la corte erró, primero, al declarar sin lugar la moción solicitando el archivo del caso, segundo, al declarar sin lugar la excepción perentoria, y tercero, al apreciar la prueba.
La teoría de la moción solicitando el archivo del caso era que la denuncia imputaba más de un delito, ya que alegaba que el acusado, “portaba y conducía” el arma en cuestión. Sin embargo, el argumento del alegato parece fundarse más bien sobre la idea de que la alegación se hace en forma disyuntiva, no obstante la substitución de la conjunción “y” en la denuncia por la disyuntiva “o” del estatuto. Evidentemente, y aun admitiendo para los fines de la argumentación que las palabras “portaba y conducía”, a diferencia de lo resuelto en el caso de El Pueblo v. Díaz, 35 D.P.R., 634, no son sinónimas, la denuncia imputa sólo un delito, cometido, según se alega, en más de una forma. Véase El Pueblo v. Posado, 35 D.P.R. 735.
La excepción perentoria se fundaba en la falta de hechos constitutivos del delito, de acuerdo con la ley de 1924, por el fundamento de que una escopeta no es un arma de la clase especificada en la ley anterior de 1905. Esta cuestión fué resuelta; en forma adversa al apelante en el caso de El Pueblo v. Rodríguez, 35 D.P.R. 276.
Después de una lectura cuidadosa de toda la prueba, no nos es posible convenir con el apelante en que la prueba es insuficiente para sostener la sentencia, o que la senten-cia es contraria a la prueba.

Debe confirmarse la sentencia apelada.